685 N.E.2d 622 (1997)
174 Ill.2d 563
226 Ill.Dec. 367
Ron JASNIOWSKI et al., Petitioners,
v.
Benson RUSHING et al., Respondents.
No. 83372.
Supreme Court of Illinois.
October 1, 1997.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate the judgment entered in 287 Ill.App.3d 655, 222 Ill.Dec. 871, 678, N.E.2d 743 (1997), to vacate the judgment entered by the circuit court in case No. 94-CH-5546 (December 22, 1994), and to set aside the order entered by the Chicago Commission on Human Relations in case No. 92-H-127 (May 18,1994).